DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
.Claim 17 is objected to because of the following informalities:  claim 2 is not related to machine learning.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.Claim(s) 1-7, 9-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelov (US 2020/0125901) in view of Gatti (US 2018/0025726).
With respect to claim 1, Pelov teaches a computer implemented method (e.g. the method of Fig 2) performed by a conversation engine configured to execute chatbots (e.g. performed by chatbot system 110 Fig 1 [0022] configured to execute chatbots of Fig 3 [0037]), the method comprising: 
receiving, by a conversation engine configured to execute a chatbot (e.g. receiving by chatbot system 110 see Fig 3), a conversation engine configuration (e.g. a dialog decision tree process 300 Fig 3 [0052]) specifying a set of states in which the chatbot can exist (e.g. specifying a set of skillset 306 in which the chatbot can exist, see Fig 3 [0052]-[0053]) and actions performed by the conversation engine in each state for executing the chatbot (e.g. and actions/leaves 310 performed by the chatbot system 110 in each skillset for executing the chatbot [0054]); 
receiving, by the conversation engine (e.g. receiving by chatbot system 110 Fig 1), a chatbot configuration (e.g. a chatbot/skillset configuration [0055]-[0061] Fig 4) specifying a plurality of tasks supported by the chatbot, each task performed in response to a user request received via the chatbot (e.g. specifying a plurality of tasks/actions supported by the skillset, each task/action performed in response to a user request received via the skillset, as suggested in [0055]-[0075]); 
initializing, by the conversation engine (initiating by chatbot system 110), a state of the chatbot (a state/skillset of the chatbot, see [0037] Fig 3); 
executing, by the conversation engine, the chatbot according to the chatbot configuration to perform one or more tasks (e.g. executing by chatbot system 110 the chatbot according to the dialog configuration of Fig 3 to perform one or more tasks, [0055]-[0075]) by repeating steps comprising: 
receiving a user utterance (e.g. receiving a user chat, Figs 1-2 [0022], [0038]); 
performing actions based on the state of the chatbot and one or more attributes of the user utterance (e.g. performing actions based on the skillset of the chatbot and one or more attributes of the user chat, [0039]-[0040], [0055]-[0075]), the actions comprising one or more of: 
(1) identifying a task requested by the user (e.g. identify a task requested by the user, Figs 2-3 [0039]-[0040] [0055]-[0075]), 
(2) collecting values of one or more entities for performing the task (e.g. collecting/getting values/entities for performing the task [0055]-[0075], for example the action 404 for leaf 310F “$gotoIntent” configures leaf 310G to wait for user response to get new values/entities before it switches to skillset C 312 [0072]), and 
(3) performing the task based on the values of the entities (e.g. performing the task based on the values of the entities, [0055]-[0075], for example after switching to the new skillset C 312, leaf 310G may be configured to provide a response, such as “Would you like to finish your order now?” to submit to the user [0073]); and 
generating a response and sending to the user (e.g. At 218, a response to the dialog may be provided [0049], see also leaf 310G may be configured to provide a response, such as “Would you like to finish your order now?” to submit to the user [0073]).
However, Pelov fails to teach updating the state of the chatbot;
Gatti teaches updating the state of the chatbot (e.g. updates a dialogue state of the chatbot, as suggested in [0051]-[0053]);
Pelov and Gatti are analogous art because they all pertain to configuring and performing chatbots. Therefore, it would have been obvious to people having ordinary skill the art before the effective filing date of the claimed invention to modify Pelov with the teachings of Gatti to include: updating the state of the chatbot, as suggested by Gatti in [0051]-[0053].
The benefit of the modification would be to effect any changes made to the skillsets. 
With respect to claim 2, Pelov teaches the method of claim 1, wherein the state of the chatbot is represented using a set of state variables stored in a lookup table mapping for each state variable, an identifier of the state variable to a value of the state variable (e.g. Figs 3-6 [0052]-[0075] suggest the skillsets of the chatbot are represented using a set of state variables stored in a lookup table mapping for each state variable, an identifier of the state variable to a value of the state variable).
With respect to claim 3, Pelov teaches the method of claim 2, wherein a state variable represents whether the response generated by the conversation engine for the user is for confirming certain information with the user (e.g. “Yes/No” properties of [0056] suggest a state variable represents whether the response generated by the conversation engine for the user is for confirming certain information with the user).
With respect to claim 4, Pelov teaches the method of claim 2, wherein the state variable represents whether the response generated by the conversation engine for the user is for confirming one of the following: (1) the task requested by the user, (2) a value of entity for performing the task, or (3) whether the user wants to continue the conversation with the conversation engine (e.g. Figs 3-6 [0052]-[0075] suggest the state variable represents whether the response generated by the conversation engine 110 for the user is for confirming one of the following: (1) the task requested by the user, (2) a value of entity for performing the task, or (3) whether the user wants to continue the conversation with the conversation engine).
With respect to claim 5, Pelov teaches the method of claim 1, wherein the conversation engine configuration specifies whether the conversation engine confirms with the user after identifying the task corresponding to the user utterance (e.g. Figs 3-6 [0052]-[0075] suggest the conversation engine configuration specifies whether the conversation engine 110 confirms with the user after identifying the task corresponding to the user utterance).
With respect to claim 6, Pelov teaches the method of claim 1, wherein the conversation engine configuration specifies whether the conversation engine confirms with the user after determining a value of an entity for performing the task (e.g. Figs 3-6 [0052]-[0075] suggest the conversation engine configuration specifies whether the conversation engine 110 confirms with the user after determining a value of an entity for performing the task).
With respect to claim 7, Pelov teaches the method of claim 1, wherein the conversation engine configuration specifies a number of times the conversation engine repeats a response if the user utterance fails to provide an answer to the response (e.g. data sets 122 may also contain other data, data elements, and information such as metadata, labels, development-time information, run-time information, user configuration information, API, interface component information, library information, error threshold data, pointers, and the like [0026] suggest the conversation engine configuration specifies a number of times the conversation engine repeats a response if the user utterance fails to provide an answer to the response).
With respect to claim 9, Pelov teaches the method of claim 1, wherein an attribute of the user utterance represents whether the user utterance includes information expected by the conversation engine based on a previous response provided by the conversation engine to the user (e.g. [0008], [0021], [0032], [0075] suggest the user utterance includes information expected by the conversation engine based on a previous response provided by the conversation engine to the user).
With respect to claim 10, Pelov teaches the method of claim 1, wherein the user utterance represents a request for performing a new task while one or more previous tasks have not completed execution by the conversation engine (e.g. Figs 3-6 [0052]-[0075] suggest the user utterance represents a request for performing a new task while one or more previous tasks have not completed execution by the conversation engine).
With respect to claim 11, Pelov teaches the method of claim 1, wherein the conversation engine stores data structure for representing a plurality of tasks that are currently executed by the conversation engine for the user based on conversation with the user (e.g. the skillsets and the leaves of Fig 3 suggest the conversation engine 110 stores data structure for representing a plurality of tasks that are currently executed by the conversation engine for the user based on conversation with the user).
With respect to claim 12, Pelov teaches the method of claim 11, wherein the conversation engine configuration determines an action performed by the conversation engine when a task is completed for the user and there are unfinished tasks stored in the data structure (e.g. [0026], Figs 3-6 [0052]-[0075] suggest the conversation engine configuration determines an action performed by the conversation engine when a task is completed for the user and there are unfinished tasks stored in the data structure).
The method of claim 12, wherein the data structure is a last-in-first-out stack data structure.
With respect to claim 15, Pelov teaches the method of claim 1, further comprising: responsive to receiving the conversation engine configuration, generating a set of instructions for processing user requests based on chatbot conversations with users (e.g. Figs 3-6 [0052]-[0075] suggest further comprising: responsive to receiving the conversation engine configuration, generating a set of instructions for processing user requests based on chatbot conversations with users).
With respect to claim 16, Pelov in view of Gatti teaches the method of claim 1, wherein the chatbot configuration specifies a set of example sentences for each task wherein identifying the task by the conversation engine comprises: matching the user utterance with example sentences specified in the chatbot configuration using a machine learning based model (e.g. Figs 3-6 [0052]-[0075] suggest the chatbot configuration specifies a set of example sentences for each task wherein identifying the task by the conversation engine comprises: matching the user utterance with example sentences specified in the chatbot configuration using a machine learning based model, see also Gatti [0046]).
With respect to claim 17, Pelov teaches the method of claim 2, wherein the machine learning based model is a neural network (Gatti e.g. the machine learning based model is a neural network, see [0046]).
With respect to claim 18, Pelov in view of Gatti teaches the method of claim 1, wherein the online system is a multi-tenant system hosting data and services for a plurality of tenants, wherein the chatbot configuration is specific to a tenant that performs a set of tasks using the multi-tenant system (e.g. Figs 1 and/or 7 suggest the online system is a multi-tenant system hosting data and services for a plurality of tenants, wherein the chatbot configuration is specific to a tenant that performs a set of tasks using the multi-tenant system).
With respect to claim 19 (similarly claim 20 [0081]), Pelov teaches a computer system (e.g. Figs 1 and 7) comprising: 
a processor (e.g. processor 760 Fig 7 [0081]); and 
a non-transitory computer readable storage medium storing instructions that when executed by the processor cause the processor to perform steps (e.g. Storage media 780 are examples of tangible non-transitory computer readable media for storage of data, audio/video files, computer programs, and the like [0081] that when executed by the processor cause the processor to perform steps) comprising: 
receiving, by a conversation engine configured to execute a chatbot (e.g. receiving by chatbot system 110 see Fig 3), a conversation engine configuration (e.g. a dialog decision tree process 300 Fig 3 [0052]) specifying a set of states in which the chatbot can exist (e.g. specifying a set of skillset 306 in which the chatbot can exist, see Fig 3 [0052]-[0053]) and actions performed by the conversation engine in each state for executing the chatbot (e.g. and actions/leaves 310 performed by the chatbot system 110 in each skillset for executing the chatbot [0054]); 
receiving, by the conversation engine (e.g. receiving by chatbot system 110 Fig 1), a chatbot configuration (e.g. a chatbot/skillset configuration [0055]-[0061] Fig 4) specifying a plurality of tasks supported by the chatbot, each task performed in response to a user request received via the chatbot (e.g. specifying a plurality of tasks/actions supported by the skillset, each task/action performed in response to a user request received via the skillset, as suggested in [0055]-[0075]); 
initializing, by the conversation engine (initiating by chatbot system 110), a state of the chatbot (a state/skillset of the chatbot, see [0037] Fig 3); 
executing, by the conversation engine, the chatbot according to the chatbot configuration to perform one or more tasks (e.g. executing by chatbot system 110 the chatbot according to the dialog configuration of Fig 3 to perform one or more tasks, [0055]-[0075]) by repeating steps comprising: 
receiving a user utterance (e.g. receiving a user chat, Figs 1-2 [0022], [0038]); 
performing actions based on the state of the chatbot and one or more attributes of the user utterance (e.g. performing actions based on the skillset of the chatbot and one or more attributes of the user chat, [0039]-[0040], [0055]-[0075]), the actions comprising one or more of: 
(1) identifying a task requested by the user (e.g. identify a task requested by the user, Figs 2-3 [0039]-[0040] [0055]-[0075]), 
(2) collecting values of one or more entities for performing the task (e.g. collecting/getting values/entities for performing the task [0055]-[0075], for example the action 404 for leaf 310F “$gotoIntent” configures leaf 310G to wait for user response to get new values/entities before it switches to skillset C 312 [0072]), and 
(3) performing the task based on the values of the entities (e.g. performing the task based on the values of the entities, [0055]-[0075], for example after switching to the new skillset C 312, leaf 310G may be configured to provide a response, such as “Would you like to finish your order now?” to submit to the user [0073]); and 
generating a response and sending to the user (e.g. At 218, a response to the dialog may be provided [0049], see also leaf 310G may be configured to provide a response, such as “Would you like to finish your order now?” to submit to the user [0073]).
However, Pelov fails to teach updating the state of the chatbot;
Gatti teaches updating the state of the chatbot (e.g. updates a dialogue state of the chatbot, as suggested in [0051]-[0053]);
Pelov and Gatti are analogous art because they all pertain to configuring and performing chatbots. Therefore, it would have been obvious to people having ordinary skill the art before the effective filing date of the claimed invention to modify Pelov with the teachings of Gatti to include: updating the state of the chatbot, as suggested by Gatti in [0051]-[0053].
The benefit of the modification would be to effect any changes made to the skillsets. 

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelov (US 2020/0125901) in view of Gatti (US 2018/0025726) and further in view of Horling (US 2018/0090137).
With respect to claim 8, Pelov teaches the method of claim 1 including an attribute of the user utterance as suggested in [0033]-[0034].
However, Pelov fails to teach wherein an attribute of the user utterance represents a polarity of the user utterance, wherein the polarity is one of: positive, negative, or neutral.
Horling teaches an attribute of the user utterance represents a polarity of the user utterance, wherein the polarity is one of: positive, negative, or neutral (e.g. a user sentiment represents a polarity of the user utterance, wherein the polarity is one of: positive, negative, or neutral see Fig 7 [0056]-[0057]).
Pelov and Horling are analogous art because they all pertain to configuring and performing chatbots. Therefore, it would have been obvious to people having ordinary skill the art before the effective filing date of the claimed invention to modify Pelov with the teachings of Horling to include: wherein an attribute of the user utterance represents a polarity of the user utterance, wherein the polarity is one of: positive, negative, or neutral, as suggested by Horling in [0056]-[0057]. The benefit of the modification would be to better map the user sentiments.
With respect to claim 14, Pelov teaches the method of claim 1, wherein the user utterance is received as an audio signal of a natural language sentence spoken by the user, see [0029].
However, Pelov fails to teach the method further comprising: converting the audio signal of the user utterance to a text signal for processing by the conversation engine.
Horling teaches a method in Fig 3 for converting the audio signal of the user utterance to a text signal for processing by the conversation engine (e.g. converting voice signal to text S108 [0047]).
Pelov and Horling are analogous art because they all pertain to configuring and performing chatbots. Therefore, it would have been obvious to people having ordinary skill the art before the effective filing date of the claimed invention to modify Pelov with the teachings of Horling to include: the method further comprising: converting the audio signal of the user utterance to a text signal for processing by the conversation engine, as suggested by Horling in [0047]. The benefit of the modification would be to better map the user sentiments.

Claim(s) 1-7, 9-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelov (US 2020/0125901) in view of Gatti (US 2018/0025726) and further in view of Jones (US 2017/0200106).
With respect to claim 13, Pelov teaches the method of claim 12 including the data structure of [0026].
However, Pelov fails to teach wherein the data structure is a last-in-first-out stack data structure.
Jones teaches data structure is a last-in-first-out stack data structure (e.g. As is well understood in the art, a stack is a standard data structure in which the last inserted record is the first one to be removed during the deletion operation, i.e., a stack supports LastInFirstOut property [0038]).
Pelov and Jones are analogous art because they all pertain to data structure. Therefore, it would have been obvious to people having ordinary skill the art before the effective filing date of the claimed invention to modify Pelov with the teachings of Jones to include: wherein the data structure is a last-in-first-out stack data structure, as suggested by Jones in [0038]. The benefit of the modification would be to better process the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675